Citation Nr: 1731394	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cervical brachial syndrome, to include as secondary to service connected cervical spine degenerative disc disease with spondylosis and myelopathy.

2.  Entitlement to service connection for multiple sclerosis, to include as secondary to service connected cervical spine degenerative disc disease with spondylosis and myelopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This matter was last before the Board in November 2014 where it was remanded for further development.  Previously on consideration were the issues of entitlement to service connection for lumbar and cervical spine disorders.  A June 2015 rating decision awarded entitlement to these issues, and thus they are no longer on appeal.

For the reasons discussed below, the issues of entitlement to service connection for multiple sclerosis and cervicobrachial syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in November 2014 the Board remanded the multiple sclerosis and cervicobrachial syndrome claims for further development, specifically to supplement the record with additional VA examinations.  While the subsequent April 2015 VA examination report contains a cogent medical opinion with adequate supporting rationale and apparent review of the entire record with supporting medical citations, the examiner did not discuss or reference any of the Veteran's statements.  Such a discussion is necessary to fully assist the Veteran  consistent with VA's obligation in regard to this matter.  

In addition, the report did not address the question of whether the claimed disability is secondary to the now service connected cervical spine degenerative disc disease with spondylosis and myelopathy.  This theory of entitlement was raised in a statement dated in July 2015, from one of the Veteran's private treating physicians, T. Longoria, MD.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  

Regarding private medical evidence, the Veteran should be advised that she may supplement the existing July 2015 medical opinions of Dr. Tara Longoria with additional information and analysis.

Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her claimed multiple sclerosis and cervical brachial syndrome.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, an opinion with respect to the multiple sclerosis claim from a VA neurologist should be obtained.

The examiner should state whether: 

(A)  It is at least as likely as not that the Veteran's multiple sclerosis is related to any in-service event or injury, or had its onset in service, AND

(B)  Whether it is at least as likely as not that the Veteran's multiple sclerosis manifested to a degree of 10 percent or more within seven years of the date of separation from service.  The Veteran separated from service on November 22, 1994; seven years from the date of separation is November 22, 2001, AND

(C)  Whether the Veteran's multiple sclerosis is proximately due to or aggravated (beyond natural progression) by her service-connected cervical spine disability.  In discussing this inquiry, the examiner is asked to provide comment on the theory that the 1992 motor vehicle accident and corresponding cervical spine disability would have "masked" an earlier diagnosis of multiple sclerosis.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider and COMMENT upon the following:

	The Veteran's service treatment records.

	The October 2011 VA examination report.

	The April 2015 VA examination report.

	The July 2015 Dr. Tara Longoria opinion.

	The Veteran's description of symptoms provided in January 2011, May 2011, and December 2011 written statements and March 2013 hearing testimony.  She reports she first had symptoms of multiple sclerosis in December 1991, and that her symptoms included numbness of the legs in February 1992, a neurological issue of the lower limbs and a urinary issue in March 1994, and bladder issues in March 1995.  See March 2013 Board hearing transcript.

	The Veteran's private treatment records for multiple sclerosis, including March 2010 records from Dr. Tara Longoria; March 2010 records from Dr. Scott Andersen; March 2010 through July 2010 and November 2010 records from Dr. Betty F. Ball; and August 2010 records from Dr. Augusto A. Miravalle.

	The Veteran's allergic reaction to the Yellow Fever vaccination and the relationship between viruses and multiple sclerosis.  

4.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a VA neurosurgeon or orthopedic spine surgeon, or person with such suitable expertise to address the cervical brachial syndrome claim.  That person should identify or confirm the presence of cervical brachial syndrome.  

The examiner should state: 

(A)  Whether it is at least as likely as not that the Veteran's cervical brachial syndrome is related to any in-service disease or injury, or had its onset in service, to include whether the syndrome is a Separate and Distinct diagnosis from the Veteran's service-connected cervical spine degenerative disc disease with spondylosis and myelopathy AND

(B)  Whether the Veteran's cervical brachial syndrome is proximately due to or aggravated (beyond natural progression) by her service-connected cervical spine degenerative disc disease with spondylosis and myelopathy.  In discussing this inquiry, the examiner is asked to provide comment on the July 2015 Dr. Tara Longoria statement.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, and accepted medical principles.  The examiner should specifically consider the following:

	The April 2015 VA examination report.

	The July 2015 Dr. Tara Longoria opinion.

	November 1992 service personnel record documentation of an in-service motor vehicle accident.

	The Veteran's service treatment records, including a report of pain, grinding, and popping in the right shoulder and neck, in the October 1994 Report of Medical History.

	The January 1996 VA examination report, including findings of cervical spine spondylolisthesis.

	The Veteran's January 2011, May 2011, and December 2011 written statements and March 2013 hearing testimony that her neck injuries are due to her November 1992 motor vehicle accident.  See March 2013 Board hearing transcript.

	The Veteran's VA treatment records, including March 1995 and December 1995 reports of back pain.

	The Veteran's private treatment records, including an October 2005 report of back pain to Dr. Longoria; April 2006 diagnosis of cervicobrachial from Dr. Wheeler; September 2010 diagnoses of lumbar spinal subluxation and cervicobrachial syndrome from Dr. Wheeler; a March 2010 diagnosis of mild multilevel degenerative disk disease and facet osteoarthropathy changes throughout the cervical spine from Dr. Andersen, based on MRI evidence; and a February 2013 cervical spine diskectomy, decompression, and fusion report with diagnoses of spondylosis, myelopathy, degenerative disk disease, stenosis, and radiculitis from Dr. Jimenez.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


